Title: To Thomas Jefferson from Albert Gallatin, 8 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Nover. 8th 1808
                  
                  The collector of Barnstable & his son who acts as deputy have faithfully used their best endeavours to carry the laws into effect; and according to what appears to be a part of the system adopted in Massachussets, are harrassed by private suits.
                  All the cases—3 in number—are perfectly clear; detentions, arising from the opinion of the collector that the intention was to evade the law, and on such grounds as have induced in every case a confirmation in the name of the President. I can do no more than to give general assurances of support; & one source of embarrassment arises from the conduct of the dist. atty. Blake who has not even answered a single one of the many letters which I have written to him in relation to the embargo. Both as relates to the suits against the collector and the question of replevy, which if submitted to will defeat the operation of any law we can pass, I wish that the President would read the letters & give an opinion which I may in his name communicate to the dist. attorney. And it is also necessary to examine what provisions may be introduced in our judiciary act which will protect our laws & collectors against encroachments of State officers. I enclose as connected with the subject, copy of a letter written last summer to the collector of Newport on the subject of replevy. Respectfully Submitted
                  
                     Albert Gallatin 
                     
                  
               